Citation Nr: 0009468	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected osteochondritis of 
the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1989 to April 1993.  

By rating action of May 1993, service connection and a 10 
percent rating was granted for the disability at issue.  The 
veteran did not appeal this action, and it became final.  The 
current claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which reduced the evaluation assigned for the veteran's 
service-connected right knee disability from 10 percent to 
noncompensably disabling following a VA examination.  The 
Board remanded the appeal to the RO in June 1997.  

By rating action in August 1999, the RO restored the 10 
percent evaluation for the right knee disability, effective 
from the date of reduction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Arthroscopic surgery in service included removal of 
cartilage from the veteran's right knee.  

3.  The veteran's right knee disability is manifested by 
tenderness, crepitus, no more than slight limitation of 
motion, and no more than mild instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected osteochondritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Part 4, including 
Diagnostic Code 5099-5010 (1999).  

2.  The criteria for the assignment of a separate evaluation 
of 10 percent for instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Part 4, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During military service, the veteran injured his right knee 
when a fellow serviceman tripped over him while running in 
formation.  Following the incident, the veteran was evaluated 
and surgery was eventually performed.  The surgery in October 
1991 consisted of arthroscopic drilling of the diagnosed 
osteochondritis dissecans lesion.  The hospital report 
concerning the surgery reveals that a Grade II lesion was 
discovered.  It was decided not to detach the whole lesion 
because it was stable in its position.  During surgery, the 
lateral meniscus and the anterior cruciate ligament appeared 
to be normal.  On the medial femoral condyle, there was 
fibrillated cartilage which was thought to be the boundaries 
of the osteochondritis dissecans lesion.  The very loose 
probably fibrocartilage was debrided down to normal-appearing 
articular cartilage.  The surgery included multiple drill 
holes.  

During a Medical Board examination in January 1993, the 
complained of pain after running approximately 30 yards and 
pain with jumping.  He denied any swelling, locking or giving 
out.  The examination revealed positive medial joint line 
tenderness.  The knee was stable, and there was a full range 
of motion.  No effusion was present.  An x-ray of the right 
knee taken in January 1992 revealed the osteochondritis 
dissecans lesion had apparently healed; however, the 
appearance of the bone was not normal, and there was slight 
medial joint space narrowing.  There was no osteophyte 
formation, sclerosis or cystic formation.

When examined by VA in February 1995, the veteran reported 
that he had knee pain on prolonged walking and standing.  The 
veteran reported that his knee gave out three times since his 
discharge from service, and that he had occasional swelling 
in the knee.  He indicated that he was a full-time student 
and worked part time loading trucks.  On examination, there 
was no evidence of pain, swelling, or deformity in the right 
knee.  Both knees were equal in circumference, and there was 
no instability, crepitus, or laxity in the knee joint.  Range 
of motion was from 0 to 125 degrees without pain.  X-ray 
studies of the knee were normal.  The diagnosis was history 
of osteoarthritis dissecans of the right knee with reduced 
motion.  

In December 1995, the RO requested that the veteran submit 
medical documentation concerning his knee disability, 
including medical evidence that he is required to limit his 
physical activities due to his knee disability.  In July 
1997, information was solicited from the veteran as to the 
names and addresses of health care providers who treated his 
right knee disability in recent years.

In a letter dated in March 1999, the veteran wrote to inform 
the RO that he had not sought treatment for his knee 
disability since the discomfort was not to the point that he 
wished to spend the time or money to pursue medical care.  
Rather, he noted that he understood the limitations caused by 
his knee disability and acted accordingly.

When examined by VA in June 1999, the veteran reported that 
he was actively working in a security installation.  He did 
not indicate any time lost from employment.  He noted that 
during the past three years, he had had some increase in his 
symptoms.  He complained of a dull pain in his right knee on 
a daily basis irrespective of activity, particularly during 
inclement weather.  The veteran reported that he gave up 
running and other strenuous activities because of knee pain 
after activities, but that he continued to walk everyday to 
keep in shape.  During walking, he experienced some aching.  
Afterwards, he had some slight swelling and aching.  He also 
reported that he experienced morning knee stiffness.  He was 
of the opinion that he had lost some degree of stability.  He 
related one incident where the knee shifted and caused him to 
fall.  However, he reported that the knee was generally 
stable in a posteroanterior direction.  

On examination, the veteran walked carefully, but otherwise 
briskly with a normal gait.  He was well muscled with 
powerful equal quadriceps.  There was no knee deformity.  
There was slight tenderness below the medial plica area, and 
minimal subpatellar crepitation.  Pressing the kneecap 
against the joint was uncomfortable.  The veteran was able to 
extend and lock his knee fully without pain.  Flexion was 
possible to 120 degrees, and he could move the knee another 
10 degrees with the assistance of the examiner, without pain.  
Drawer sign was negative, but the veteran had 1+ instability 
medial to lateral in the right knee with some discomfort and 
tenderness.  

The examiner concluded that the veteran had slightly reduced 
range of motion in the right knee with some instability.  The 
veteran did not have flare-ups per se, but noted that overuse 
increased his pain.  There was no evidence of excess fatigue 
or incoordination, and strength in the right knee remained 
good.  The veteran did not avoid motion because of 
discomfort, and he continued to work but avoided strenuous 
activities.  X-ray studies of the right knee were normal.  
The diagnosis was osteoarthritis dissecans of the right knee 
with residual symptoms and normal x-ray findings.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a appellant claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected right knee disability is more severe 
than currently evaluated.  Therefore, he has established a 
well-grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone two 
VA examinations during the pendency of this appeal.  He has 
denied any treatment for his knee postservice, and he has 
failed to respond to an inquiry to submit medical 
documentation that he is required to limit his physical 
activities due to his knee disability.  The record is 
complete, and the Board finds that there is no further duty 
to assist the appellant in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The applicable criteria include 38 C.F.R. § 
4.27 (1999) which provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  

Moreover, 38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole-recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

By rating action in May 1993, the veteran was initially 
assigned a 10 percent evaluation under Diagnostic Code (DC) 
5259 for removal of semilunar cartilage with symptomatic 
residuals based on evidence that he underwent arthroscopic 
surgery for removal of the cartilage in service.  The 10 
percent rating was reduced by the RO in June 1995 and 
subsequently restored by rating action in August 1999, 
effective from the date of reduction.  The Board notes that 
the current rating assigned is based on analogy with DC 5010 
or traumatic arthritis.

The initial assignment of the 10 percent evaluation was under 
DC 5259.  This Code provides for a 10 percent rating for 
removal of semilunar cartilage where symptomatic.  This is 
the maximum evaluation possible under that provision of the 
rating.  

The RO restored the 10 percent rating under DC 5010.  DC 5010 
provides that traumatic arthritis is rated under DC 5003, the 
code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(1999).  This provision of the code specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Other applicable codes under which the veteran's service-
connected knee disability may be rated include the following:  

5256  Knee, ankylosis of:  
  Extremely unfavorable, in flexion at an angle of 45° or 
more......................    60
  In flexion between 20° and 
45°.................................................................    50
  In flexion between 10° and 
20°.................................................................    40
  Favorable angle in full extension, or in slight flexion 
between 
   0° and 10°.................................................................................    30

5257 Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

5258  Cartilage, semilunar, dislocated, with frequent 
episodes 
           of "locking," pain, and effusion into the 
joint.................................    20

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°.............................................................................    
30
  Flexion limited to 
30°.............................................................................    
20
  Flexion limited to 
45°.............................................................................    
10
  Flexion limited to 
60°.............................................................................      
0

5261  Leg, limitation of extension of:  
  Extension limited to 
45°..........................................................................    50   
  Extension limited to 
30°..........................................................................    40   
  Extension limited to 
20°..........................................................................    30   
  Extension limited to 
15°..........................................................................    20   
  Extension limited to 
10°..........................................................................    10   
  Extension limited to 
5°............................................................................      0   

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

The clinical findings from the VA examinations conducted 
during the pendency of this appeal do not show arthritis in 
the right knee established by x-ray findings nor is there any 
limitation of motion in the right knee to a compensable 
degree.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court found that a disability rated according to the range of 
motion of a joint should be considered for a higher rating 
under the limitation of motion diagnostic code where flare-
ups of the disorder cause an increase of the conditions 
described in sections 4.40 and 4.45, and thus additional 
disability.  With regard to the veteran's functional loss, 
the examiner in 1999 noted that the veteran did not have 
excess fatigue, incoordination or decrease in strength.  He 
also noted that the veteran did not avoid motion because of 
discomfort.  In short, there is no evidence of increased 
limitation of motion due to pain.  Moreover, there is no 
evidence of dislocation of semilunar cartilage with frequent 
episodes of locking, pain and effusion so as to warrant a 20 
percent rating under DC 5258. 

In deciding the rating to be assigned the knee disability, 
the undersigned is mindful of the holding of the Court of 
Appeals for Veterans Claims in which it was held that a 
service connected disability may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-97 
(July 1, 1997).  In this regard, the veteran was noted to 
have some medial instability in the right knee when examined 
by VA in June 1999.  Under DC 5257, a 10 percent evaluation 
is warranted when there is slight recurrent subluxation or 
lateral instability.  A 20 percent rating requires moderate 
findings, and a 30 percent rating is assigned for severe 
subluxation or lateral instability.  In this case, the Board 
finds that the medical findings support the assignment of a 
separate 10 percent rating for slight lateral instability, 
but no more.  The medical evidence does not demonstrate more 
than slight impairment of the left knee due to subluxation or 
lateral instability.  Finally, the symptoms of the veteran's 
knee disability are contemplated by the separate ratings 
assigned under DCs 5010 and 5291.  To assign an additional 
rating under DC 5259 would amount to rating the same symptoms 
under different diagnostic codes which is prohibited by 
regulation.  38 C.F.R. § 4.14. 


ORDER

Entitlement to a rating in excess of the 10 percent currently 
assigned for the service-connected right osteochondritis 
dissecans is denied. 

Entitlement to separate rating of 10 percent, but no more, 
based on instability of the right knee is granted, subject to 
VA regulations concerning the payment of monetary benefits.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

